Exhibit 10.2

 

Amendment No. 2 to the
2014 Equity Participation Plan

of Civeo Corporation

(as Amended and Restated as of May 12, 2016)

 

 

WHEREAS, Civeo Corporation, a Delaware corporation (the “Company”) maintains the
2014 Equity Participation Plan of Civeo Corporation, as most recently amended
and restated as of May 12, 2016 (the “Plan”); and

 

WHEREAS, the Company has determined that, subject to and effective upon
shareholder approval of the same, the Plan should be amended to increase the
aggregate number of common shares of the Company, no par value, which may be
issued pursuant to awards granted thereunder by 4,700,000 shares.

 

NOW, THEREFORE, subject to and effective upon shareholder approval of the same,
the Plan is hereby amended as follows:

 

1.     Section 2.1(a) of the Plan is deleted in its entirety and replaced with
the following:

 

The shares subject to Options, SARs, Restricted Shares, Performance Awards,
Dividend Equivalents, Deferred Shares, or Share Payments shall be Common Shares.
The aggregate number of such Common Shares which may be issued upon exercise of
such options or rights or upon any such awards under the Plan shall not exceed
18,700,000, all of which shall be available for Incentive Options. Common Shares
issuable upon exercise of such options or rights or upon any such awards may be
either previously authorized but unissued shares or treasury shares.

 

IN WITNESS WHEREOF, this Amendment to the Plan is executed as of this 26th day
of April, 2018, but to be effective as stated above.

 

 

 

Civeo Corporation,   a Delaware corporation                                

By:

  /s/ Allan Schoening

       

Name:

  Allan Schoening

       

Title:

  Senior Vice President, Corporate Affairs

 

 

 